Citation Nr: 0509376	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-14 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO)
in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for pes 
planus with calluses and blisters of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1976 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision from the 
(RO) which apparently reopened the veteran's claim of service 
connection for flat feet, but then denied the claim on the 
merits.  

In an April 2002 substantive appeal (Form 9) the veteran 
indicated that he wanted a hearing before a Veterans Law 
Judge at the RO.  In November 2003 correspondence, the 
veteran indicated that he preferred a hearing before a RO 
decision review officer.  The veteran testified before a RO 
decision review officer in January 2004.  In correspondence 
received from the veteran in February 2004, the veteran once 
again indicated that he wanted a hearing before a Veterans 
Law Judge at the RO.  A hearing was scheduled for March 22, 
2004.  In a report of contact by the RO dated in February 
2004, it was noted that the veteran would not be able to 
attend the hearing.

The case was previously remanded to the RO, via the Appeals 
Management Center (AMC), in May 2004 for additional 
development of the record.  A June 2004 letter was sent to 
the veteran, but this letter was not responsive to the 
Board's May 2004 remand.  In January 2005, the AMC issued a 
supplemental statement of the case indicating that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for pes planus with 
calluses and blisters of the feet.  The case was returned to 
the Board for further appellate review.  

As the RO, via the AMC, did not perform the actions requested 
in the May 2004 remand, the appeal is once again REMANDED to 
the RO via the AMC in Washington, D.C.  VA will notify the 
veteran if further action is required on his part.


REMAND

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Veterans Appeals (Court) has held that a 
remand by the Board imposes upon the Secretary of VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  The Court also noted that its holdings in 
that case are precedent to be followed in all cases presently 
in remand status.  Id.

As noted in the May 2004 remand, the veteran is seeking to 
reopen a claim of entitlement to service connection for pes 
planus with calluses and blisters of the feet.  The Board 
found, in May 2004, that additional development of the 
evidence was needed.  

Specifically, the Board noted that the original claims folder 
is evidently missing.  While it appears that the RO has 
attempted to rebuild the original claims folder, no 
documentation is of record showing the extent of those 
efforts.  The current rebuilt claims folder is absent several 
documents pertinent to the appeal.  A request to reopen his 
claim was received by the RO in June 1998.  The RO sent a 
letter to the veteran in October 1998 in which it was stated 
that service connection had been previously denied for pes 
planus and that the veteran needed to submit new and material 
evidence in order to reopen the claim.  Importantly, the RO 
did not indicate the date of the initial denial or the nature 
and content of the documents relied upon by the RO in its 
initial denial.  Thereafter, the RO found in a December 1998 
rating decision that new and material evidence had not been 
submitted to reopen the claim.  While the veteran filed a 
notice of disagreement with this decision, he did not timely 
file a substantive appeal after a statement of the case was 
issued to him.

Records pertinent to the veteran's claim do not include a 
copy of the rating decision initially denying the claim for 
service connection for pes planus, notice of the denial, and 
any associated statements of the case or supplemental 
statements of the case.  Although this rating of unknown date 
reportedly became final and appeal of the December 1998 
rating was not timely perfected, without the above 
information, it is not clear how the RO can adequately 
determine whether any evidence received in connection with 
the current claim is new and material.

The case was remanded in May 2004 specifically directing the 
AMC to determine a date certain on which a rating decision 
was issued denying an original claim of service connection 
for pes planus.  That directive was not accomplished.  
Moreover, a review of the claims file does not even show that 
the AMC attempted, and was unable, to locate the requested 
information.  Rather, the veteran was sent a duty-to-assist 
letter and asked to submit additional evidence in support of 
his claim, and then was subsequently sent a supplemental 
statement of the case.  

The Board emphasizes that it is not possible to determine 
whether new and material evidence has been submitted if there 
is no evidence showing the date on which a prior rating 
decision became final.  At present, the claims file only 
indicates that there was a prior rating decision.  If the 
date of the prior rating decision cannot be determined, then 
VA must assume that the October 1998 letter to the veteran 
indicating that a prior rating decision existed, is a 
mistake.  Furthermore, if it cannot be determined that a 
prior rating decision does in fact exist, then the RO must 
adjudicate the veteran's claim of service connection on the 
merits, as if there was no prior final decision with regard 
to a claim of service connection for pes planus with calluses 
and blisters of the feet.  

Therefore, this case is REMANDED to the RO via the AMC for 
the following development:

1.  The AMC should contact the veteran 
and his representative; inform them of 
the missing claims folder/other medical 
records; and specifically request their 
assistance in obtaining any relevant 
medical records/other documents 
pertaining to the claim that the veteran 
and/or his representative may have in 
their possession or are aware of, to 
specifically include copies of service 
medical records, the original rating 
decision and the notice letter to the 
veteran.  The veteran's assistance in 
obtaining such records should be 
requested to the extent indicated, and he 
should be requested to sign and submit 
appropriate consent forms to release any 
private medical records to VA.  Any such 
records should be obtained and associated 
with the existing claims folder.

The veteran should be specifically 
advised that he may submit or identify 
any evidence which is not already of 
record which he believes might be 
relevant to assist him in establishing 
his claim, to include medical opinions, 
medical records, lay statements, or, as 
he has indicated he can document, 
evidence that his feet were "fine" prior 
to service.  He should be advised to 
provide any evidence in his possession 
that pertains to the claim.

The AMC should undertake any additional 
development of the claim which is 
warranted.

2.  The AMC should review any additional 
evidence and readjudicate the issue on 
appeal.  If the original final rating 
cannot be identified by date and content, 
or notice thereof to the veteran cannot 
be documented, the AMC should 
specifically discuss how it has been 
determined that a prior rating decision 
is final and how it has been determined 
that the additional evidence is not new 
and material.  

If the date of the prior rating decision 
cannot be determined, then the AMC must 
adjudicate the veteran's claim of service 
connection on the merits, as if there was 
no prior final decision with regard to a 
claim of service connection for pes 
planus with calluses and blisters of the 
feet.  

3.  If the claim remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


